               2:19-cr-00123-BM                   Date Filed 01/30/19          Entry Number 1            Page 1 of 5


AO 106 (Rev. 04/10) Application for a Search Warrant



                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                         District of South Carolina

              In the Matter of the Search of                           )
         (Briefly describe the property to be searched                 )
          or identify the person by name and address)
                                                                       )        Case No.   2:19-cr-123
   Priority Mail parcel 9505 5147 1698 9023 1816 60                    )
  addressed to Tom Taylor, 1087 MS Road Manning,                       )
                  South Carolina 29102                                 )

                                             APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
prP.Pf!rtv to.b.e s.farcheda,JJd,gjy<:,.iJs WCfJJjaw:                                                                .      .
  n1or1ty Mai parcel l::1500 0121-7 1t:il::18 9023
                                            1816 60 addressed to Tom Taylor, 1087 MS Road Manning, South Carolina
  29102, currently held in the possession of the Untied States Postal Inspection Service in Manning, South Carolina
located in the
                   - - - - - - - - District of - - - -
                                                     South
                                                       - -Carolina
                                                           - - - - - - , there is now concealed (identify the
person or describe the property to be seized):
 evidence, fruits and/or instrumentalities of narcotics trafficking, narcotics


          The basis for the search under Fed. R. Crim. P. 4 l(c) is (check one or more):
               ~ evidence of a crime;
                 ~ contraband, fruits of crime, or other items illegally possessed;
                 ~ property designed for use, intended for use, or used in committing a crime;
                 0 a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
            Code Section                                                          Offense Description
        21 USC 841                                Prohibited Acts - Distribution of Controlled Substance
        21 use 846                                Attempt and Conspiracy

         The application is based on these facts:
        See attached affidavit.


          ~ Continued on the attached sheet.
          0 Delayed notice of _ _ days (give exact ending date if more than 30 days:
                                                                                          - - - - - ) is requested
            under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.




Sworn to before me and signed in my presence.

Date:           01/25/2019


City and state: Charleston, SC                                                  Bristow Marchant, U. S. Magistrate Judge
                                                                                            Printed name and title
     2:19-cr-00123-BM        Date Filed 01/30/19        Entry Number 1         Page 2 of 5




                                          AFFIDAVIT


I, L. R. Moody, depose and state the following,

1.      I am employed by the United States Postal Inspection Service (USPIS) as a United States
        Postal Inspector and have been so employed in this capacity since 2005. I am currently
        assigned to the Charleston, South Carolina domicile where my investigative
        responsibilities include narcotics investigations through which the United States Mail is
        used to conceal and transport illegal and/or controlled substances from one location to
        another.

2.      I make this affidavit based upon personal knowledge derived from my participation in
        this investigation and/or information I learned from discussions with other law
        enforcement officials, records and reports, sources of information, and witnesses.

3.      Based on my training and experience, and the facts set forth in this affidavit, there is
        probable cause to believe that evidence of violations of Title 21 U.S.C. § 841(a)(1) and
        21 U.S.C. § 846, are contained within Priority Mail parcel, 9505 5147 1698 9023 1816 60,
        hereinafter referred to as "subject parcel."

4.      The subject parcel is a United States Postal Service (USPS) Large Priority Mail box
        measuring 12x12x8. The subject parcel is addressed to Tom Taylor, 1087 M S Road
        Manning, South Carolina 29102, with a return address of Frank Hill, 9552 Blanche
        Avenue Garden Grove, California 92841. The subject parcel was mailed on January 23,
        2019, from the Garden Grove, California Main Post Office. The subject parcel weighs 4
        pounds and 7 ounces.




                                                                                             /;
                                                                                             ,vt"-
                                                                                                 ./
                                                                                             ·--
     2:19-cr-00123-BM        Date Filed 01/30/19          Entry Number 1                  Page 3 of 5




                                          Reta/I
                             US POSTAGE PAID

                              $23.15. li.i:.




                                                                  VISIT us AT USPS.CO~.
                                                                  oRoeR FRee SUPPLIES QN(UNE




                                                           TO: Toi,,,, f'~ytor
                                                    .!o'l.1 11:'S: r¢<>..d
                                                    ,Ml)..v:w,;~q ,tc. 2.(\\1:l'Z..




5.     I know from prior investigations and trafficking intelligence developed by U.S. Postal
       Inspectors and other law enforcement officials that the U. S. Postal Service's Express
       Mail and Priority Mail services are frequently used by drug traffickers for shipping illegal
       or controlled substances and/or proceeds from the sale of illegal or controlled
       substances including steroids, ecstasy, cocaine, heroin, marijuana, and derivatives
       thereof.

6.     I also know from my training and experience that drug traffickers prefer overnight or
       priority delivery services because of their speed, reliability, and the ability to track the
       article's progress to the intended delivery destination. Additionally, I know from
       training and experience that some drug traffickers prefer to use the United States Postal
       Service instead of private delivery services, such as FedEx or UPS, because private
       companies do not always require search warrants to open or inspect the contents of
       parcels.

7.     I know from my training and experience that the state of California is a source state for
       illegal and/or controlled substances being mailed throughout the United States. The
       proceeds from narcotic transactions are sometimes transported via the U.S. Mail, and
       other communication facilities, back to the source of the controlled substance.

8.     Postal Inspector T. Gasser informed me the Postal Inspection Service, Drug Enforcement
       Administration, South Carolina Law Enforcement Division, and Clarendon County
                                                                                                        /)
      2:19-cr-00123-BM                 Date Filed 01/30/19                Entry Number 1               Page 4 of 5




           Sheriffs Office are conducting an investigation of individuals trafficking narcotics in the
           Manning, SC area. As such, on January 24, 2019, Postal Inspector Gasser reviewed
           parcel information in a USPS database when he identified the subject parcel destined for
           Manning, South Carolina.

9.        On January 25, 2019, Postal Inspector Gasser recovered the subject parcel at the
          Manning Post Office. Upon examination, he noted that all the seams were taped shut.
          know from training and experience that individuals shipping narcotics through the mail
          often tape the box seams in an effort to eliminate or reduce to odor of narcotics
          escaping the parcel.

10.       A records search in CLEAR1, a database commonly used by law enforcement, indicates
          no one by the name of name Tom Taylor is associated with 1087 MS Road Manning,
          South Carolina . Further, a records search in CLEAR indicates no one by the name of
          Frank Hill is associated with 9552 Blanche Avenue Garden Grove, California. I know
          from training and experience that individuals shipping narcotics through the mail may
          use inaccurate, incomplete, or fictitious sender and/or addressee information as a way
          to conceal the identity of the sender and/or intended recipient.

11.       Postal Inspector Gasser contacted Special Agent Matt Downey with the South Carolina
          Law Enforcement Division (SLED) for assistance. Special Agent Downey, a t(ained K-9
          handler, and Nadia, a certified narcotics detection dog, conducted an exterior
          examination of the subject parcel. The subject parcel was placed in a room at the
          Clarendon County Sheriffs Office with three other boxes known to not contain
          narcotics. Nadia was allowed to search the room and showed a behavior change by
          exhibiting a more concentrated breathing pattern and sniffing at the subject parcel.
          Nadia's became erect and she wagged her tail. Nadia then pawed at the parcel. Special
          Agent Downey said this constituted a positive alert indicating the presence of the scent
          of a controlled substance emanating from the subject parcel.

12.       Special Agent Downey and Nadia are certified by Custom K-9 Unlimited. Their last
          certification was November 2018. Special Agent Downey has been Nadia's handler since
          2011. Special Agent Downey said Nadia has examined approximately 316 parcels with
          approximately 10 false alerts for an accuracy of 97%. Special Agent Downey said Nadia
          is certified to detect the scent of marijuana, cocaine, methamphetamine, heroin and
          derivatives thereof.

13.       Based on this information, your affiant believes probable cause exists that the subject
          parcel contains evidence, fruits or instrumentalities of narcotics trafficking in violation of
          Title 21 U.S.C. §§ 841(a)(l) and 846. The subject parcel has been maintained unopened
          in the custody of your affiant pending issuance of a search warrant.




                                                                                                                          Q,
                                                                                                                           '--
ICLEAR is a public records database containing information derived from commercially available data sources on addresses and
persons associated with addresses for utili=ationfor law enforcement investigative and intelligence purposes.
507
      2:19-cr-00123-BM       Date Filed 01/30/19        Entry Number 1          Page 5 of 5




14.     I hereby request the court issue a search warrant for the subject parcel.

15.     This affidavit has been reviewed by AUSA Nick Bianchi.
